177 F. Supp. 2d 660 (2001)
FORD MOTOR CO., et al, Plaintiffs,
v.
GREATDOMAINS.COM, INC., et al., Defendants.
No. 00-CV-71544-DT.
United States District Court, E.D. Michigan, Southern Division.
December 20, 2001.
Kathleen Lang, John E. S. Scott, Dickinson Wright, Detroit, MI, for Plaintiffs.
Susan N. McFee, Ford Global Technologies, Inc., Dearborn, MI, Gregory Phillips, Howard, Phillips & Anderson, Salt Lake City, UT, Luis Acosta, Plunkett & Cooney, Bloomfield Hills, MI, Shelly Liberto, Santa Anna, CA, Khalida Farooqui, Savannah, GA, Robert Yoder, Phoenix, AZ, William A. Sankbeil, Kerr, Russel, Detroit, MI, Lisa S. Gallerano, Akin, Gump, Strauss, Hauer & Feld, Dallas, TX, Thomas Pezzenti, Jr., Smith & Johnson, Traverse City, MI, Richard Phillips, Mikkelborg, Broz, Seattle, WA, Cindy Cohn, San Francisco, CA, Susanne Singleton, Lakewood, CO, Roberta Jacobs-Meadway, Panitch, Schwarze, Philadelphia, PA, Stephan Mahan, Norris, TN, David H. Lowenschuss, Ann Arbor, MI, Eric C. Grimm, Cyberbrief, PLC, Ann Arbor, MI, for Defendants.

ORDER DENYING DEFENDANTS' "MOTION TO DISMISS FOR LACK OF PROSECUTION AND LACK OF IN REM JURISDICTION"
CLELAND, District Judge.
Pending before the court is a motion by Defendants Robert Emmert, Paul Brown, Alfonso Fiero, John Hall, Radtech, and Tom Cooper (collectively "the EFF Defendants") to "Dismiss for Lack of Prosecution and Lack of In Rem Jurisdiction," filed on June 26, 2001. Response and reply memoranda have been submitted, and the court finds that no hearing on this matter is necessary. For the following reasons, the motion will be denied.
The EFF Defendants previously filed a separate motion to dismiss for lack of in rem jurisdiction. Thus, the second motion to dismiss was unnecessary from the beginning. Moreover, the court already has, in a companion order, declined to exercise in rem jurisdiction in this matter. Accordingly, *661 the motion to dismiss for lack of jurisdiction will be denied as moot.
The EFF Defendants' arguments regarding Plaintiffs' failure to prosecute this matter must similarly be dismissed. The court is not persuaded that Plaintiffs have unduly procrastinated in pursuing this matter.
Accordingly, IT IS ORDERED that the EFF Defendants' "Motion to Dismiss for Lack of Prosecution and Lack of In Rem Jurisdiction" is DENIED.